               Case 2:19-cv-00157-WHA-CSC Document 1 Filed 03/04/19 Page 1 of 5
•
    1983 Form


                            Pitt fkr                     firfes                   Caurt
                                               U'A
                          jut-               ririiitnt tetrirt                 c&fahama
                                           9 MAR -Li Ai•
                                        DEBRA R HACV-TT.
                                          U.S. DISTRICT COURT
                                         U.1DLF f.!STPET...t
         ANOILL                       rd.r'StO70-5
                                                                         161           i       kfiri-1; - Ls


    (Enter above the full name(s) of the
    plaintiff(s) in this action.)

                                v


     A LA 8AMi4 120iiittA4*N1 6P CblerreCTVoil3;                *L

    kfisiltik 1ittg7a MittIN   is-r.otat.j
     LyNmitx STsvoitoi tattoo.' Uri 6X-Ati
     ConstoN         HIM-TR Chia             IR,
    (Enter above full name(s) of the
    defendant(s) in this action)


    I.    Previous lawsuits

          A.    Have you begun other lawsuits in state or federal court(s) dealing withithe same facts involved
                in this action or otherwise relating to your imprisonment?     Yes     04   No ( )

          B.    lf your answer to A. is "yes", describe each lawsuit in the space below. (If there is more
                than one lawsuit, describe the additional lawsuit(s) on another piece of paper, using the same
                outline.)

                1.    Parties to this previous lawsuit

                                  1/410.14-C •_ 171.4k444 —
                      Plaintiff(s).

                      Defendant(s) COLWA-WVtit 6,-C7ier 12-reCV            _Sr.JA-L•
               2.     Court (if Federal Court, name the district; if State Court, name the county)

                                OLSTILIPT.Camel      -rive tivvvi4-0,0-1-121-cr Or Autuivia-
               3.     Docket Number 1 1-1     ki)42- CUsk
               4.    Name of judge to whom case was assigned         Catlevay    c.
         Case 2:19-cv-00157-WHA-CSC Document 1 Filed 03/04/19 Page 2 of 5




          5.   Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?
                                     reiki



          6.   Approximate date of filing lawsuit

          7.   Approximate date of disposition        NjIA

    Place of present confinement    WU/ZAK                 ODNALvšåN
    A.    Is therep prisoner gevance procedure in this institution?
          Yes          No (#r

    B.    Did yoqpresent the facts relating to your complaint in the state prisoner grievance procedure?
          Yes (4)    No ()

    C.    If your answer is YES:

          1.   What steps did you take? 6011-1ZoN ititAt5ni bkititS1    UAL Cverwtivrk,
                sysm" DP /42"Dig ANV li-fitattfo ON 05bohAte,
         2.    What was the result? TI4ty Affitate tk.,       MiNtAti 1444-TitykKii
                (1OE Mk, PQACDTRPPC6 MSVCOArrtifti.5 'MOS Nar rag- my
                reci51.4m
     .    If your answer is NO, explain why not? tt611`                -   •C   aSSAlr
                                                                                   '
               414-crtivon4)Ppocket00,


III. Parties
  —In item A below, place your name(s) in the first blank and place your present address in the
     second blank. Do the same for additional plaintiffs, if any.

    A.    Name of plaintiff(s)     Aflpft        FLAA4 -




         Address   1 00 Vittait-coit Litivrz, ert..3swejc., 4L 3soy"


                                                    - 2-
         Case 2:19-cv-00157-WHA-CSC Document 1 Filed 03/04/19 Page 3 of 5




    In item 8. below, place the full name of the defendant in the first blank, his official position in
    the second blank, and his place of employment in the third blank. Use item C for the manes,
    positions, and places of employment of any additional defendants.

    B.    Defendant   19/ Torey
          is employed as    40VON6Y1-      Autormiv.
          at ikilikpArM4 loom-o1/m/4T       a coaglAirahcs
    C.    Additional Defendants    IsoN 80u.r.movAtioNx; 1.10w4vi wimp-1r mtraktv4mv
          wPaoro r gArog          iffe,ratsv_64 OWI CocrisioNvit-ivr aivittopti dittitOofitAbigoPtat4
          of gam* C.F.       Itittg no a ANo IE ler ktuay                          04 OttiVI AIknowI
                                                                   MfAitAvalta' 000.
          ittO                                  hitilrAt Ratal DEPOTWINI Fox ko,o.t.iltsa 50P64,wax.

IV. Statement of Claim

    State here, as briefly as possible, the FACTS of your case. Describe how each defendant is involved.
    Include, also, the names of other persons involved, dates and places. go•nia:idoe.aiy.o4,47,,/a7..47-e,-.4
    a. elk.   ceza4i• JletAatt, If you intend to allege a number of related claims, number and set forth

    each claim in a separate paragraph. Use as much space as you need. Attach extra sheet,if necessary.
                                                                           4                            e
                                           1.k.              A '.."            0


   Aul'rtS; Nex 8044 j Moak 1 81141M4 CikShiS                 WitivraC      •Th k
   Twww-r. L gcavco-rgra        CiwcagN hvixt         Miviutt,five Wks iktrarro -Fb
   *AL arawrit tortis9 Win Wel OK Mt rsitifth-rdDra. 6,0461 w f D Ami Amoitt,
   EXAtocrplitfronK 66t rs'ipolibirritkl,EvkuAtkiioNc To CoNat Tiver Wki
      eiveoNtc foolikm SalfazkýkAitt,.7ky MVO Mt iN Ativ14.1,14A(0-
   Coo& ilgratt noltigt, Mit Lbacem PAW                   OA)
                                                     AM {Ay Entattlif, iwit16
        Ntiontk,htdo fortimertom                bum,             Atavs-s Vs11111111
   -Tife cc4mvis 13tavvv51, Ekru CAMANk Lkt4 WALL MO Nor Bituvi T.
    1-itOkk, agraktak praNwg,13:  ._vvq,Tow/ 5everta. stmevairm!s
   -D4(1.4.0 cfr. cluolAisu, kt4b NoTATN4 PIA'S OAAlkr(tif.A:
                                                            0 LIM SP66 1411

    Vht- 10PcktO           krjscosinktall Mt              itfAvf      pst-1",501Ai Btirr           1g,uni


                                                   - 3-
         Case 2:19-cv-00157-WHA-CSC Document 1 Filed 03/04/19 Page 4 of 5




      Mt(4)mos. AffkoXvwfa-my ma t PloeNo-r iktoavr,im STrAL
      c‘APFrazgi wif litrak Sficitit                    l,    Suu                    0
     latkicilluarkseicktn, Mill Pp-colt 5fiout WW1tA14/14 Ata -ai Pow up
      mi 1,1,14 ffs Thst fifratirtvisa of Tol, SAffitit?Thilliwr Pyttlitgrartvirmi -g).1(f.u.
     tot 110 mitit Rre ilktst Cuors-AA-ruNAA/ WoW-redi VII *MC Alakitk Issittv,
     Poo Mogi fturilik,6414 il-S -rift loaluiti
V,   RELIEF

     State briefly emu+ what you Want the court to do for you. Make no legal arguments. Cite no
     cases or statutes,

        I- MA geavorsragi A Rig, Z)(4"-sPlArruM al                    Ivrtiatsurasr)/4- orisaw,i ktoo
                        woliJ AMY Pm Thrz rinPutiv               izintwo           Tim Pine-7o
      SvAtgi T Sit -no, airriOmis                                                  A-roFterxiti, okiestmy
          -rff:Vmc-ral                   Pai0                 ittj orka.iiii,040)14411,2tott Loq;
     Atrothilty             Arno Obwor CfiS-r.




     "I declare under penalty of perjury that the foregoing is true and correct.

     Executed on WI'I 2
                      ' 1/
                         "4    11
                                '
                        (date)




                                                             Signature(s)
            ilff Ili(r iliv 1(ii(I( i (Milill (((1 11 iv 11 till itiii           CEPT. t:-t PE.F-
                                                       %       -‘-tZ         141 AiVniqb)34'10\4q
                                                   0 1 1-9,1 3.1.2n5 1.1PIXIS                3rsi
                                                                         J-ValcY) k114161 s
                                                             )110)31-11             .3i.ey;dric)
CZOSC                      0314":41
6 ',OZ lo             i.'03920000
ogo°000 $                               -3                                                                  cZoSt     1 131,4%51
7.,E,A102
        •
                                                                                                                    7101-00/A Q01
                                CO
                                 °
                                                            6T, dtelthil
                     4Std.                                          rcx,- Thy                                  plocCrININea   ;a"-
                                                         VPINSINTIPOSter                            920tE           .o aloNv
                                     Case 2:19-cv-00157-WHA-CSC Document 1 Filed 03/04/19 Page 5 of 5
